Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered June 28, 1996, convicting him of reckless endangerment in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove that he recklessly started a fire in a high school auditorium by throwing a lighted cigar into a trash can is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was *449legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Further, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence is not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Goldstein and McGinity, JJ., concur.